 Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40315 Page 1 of 24



 1 Nicola A. Pisano, CA Bar No. 151282         Juanita Brooks (SBN 75934)
    NicolaPisano@eversheds-sutherland.com       brooks@fr.com
 2 Jose L. Patiño, CA Bar No. 149568           Roger A. Denning (SBN 228998)
 3 JosePatino@eversheds-sutherland.com          denning@fr.com
   Justin E. Gray, CA Bar No. 282452           Jason W. Wolff (SBN 215819)
 4 JustinGray@eversheds-sutherland.com          wolff@fr.com
   Scott A. Penner, CA Bar No. 253716          Michael A. Amon (SBN 226221)
 5 ScottPenner@eversheds-sutherland.com         amon@fr.com
   EVERSHEDS SUTHERLAND (US) LLP               FISH & RICHARDSON P.C.
 6 12255 El Camino Real, Suite 100             12860 El Camino Real, Suite 400
 7 San Diego, California 92130                 San Diego, CA 92130
   Telephone: 858.252.6502                     Telephone: (858) 678-5070
 8 Facsimile: 858.252.6503                     Facsimile: (858) 678-5099
 9 Attorneys for Defendants & Counter-         Attorneys for Plaintiff
   Plaintiffs                                  FINJAN LLC
10 ESET, LLC and ESET, SPOL. S.R.O.
11
12                              UNITED STATES DISTRICT COURT

13                          SOUTHERN DISTRICT OF CALIFORNIA

14 FINJAN LLC,                              Case No. 3:17-cv-0183-CAB-BGS
15                 Plaintiff,               PUBLIC REDACTED VERSION
16            v.                            JOINT STATEMENT REGARDING
                                            BRIEFING ORDER (D.I. 841)
17 ESET, LLC, et al.,
18                 Defendants.              Judge:   Hon. Bernard G. Skomal
19
                                            CONTAINS HIGHLY CONFIDENTIAL –
20                                          ATTORNEYS’ EYES ONLY
     AND RELATED COUNTERCLAIMS.
                                            INFORMATION
21
22
23
24
25
26
27
28

                                                                              17cv0183
     45635786.11
 Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40316 Page 2 of 24



 1 I.         ESET’S STATEMENT
 2            Finjan steadfastly refuses to produce highly relevant non-privileged documents that
 3 are directly responsive to ESET’s Requests for Production on the ruse that privilege
 4 attaches to the disputed documents. Finjan is whistling past the graveyard; its assertions
 5 lack any legal or factual support. The Court should order production of those documents.
 6            A.    Relevant Background
 7            On July 23, 2020, the Court lifted the stay on U.S. Patent No. 7,975,350 (“the ’305
 8 patent”). The next day, Finjan Holdings, Inc. announced that it was acquired by Fortress
 9 for $43.9 million. See Declaration of Regis C. Worley, Jr. in Support of Joint Statement
10 (“Worley Decl.”), Ex. A. Finjan Holdings, Inc. survived the merger as a wholly owned
11 subsidiary. Id. at Ex. B. The acquisition of Finjan Holdings, Inc. included its wholly-
12 owned subsidiary, Finjan LLC (formerly Finjan, Inc.) – the plaintiff in this case.1
13            In a 10-Q filing for the period ending March 31, 2020, Finjan Holdings, Inc.
14 reported total current assets (not including intangible assets) of $36 million. See Worley
15 Decl., Ex. C. Finjan Holdings, Inc. stated in that 10-Q that its revenue “results from
16 grants of licenses to its patented cybersecurity technology and settlements reached from
17 legal enforcement of the Company’s patent rights.” Moreover, the 10-Q identified 12
18 pending patent infringement actions in which Finjan, Inc. was plaintiff (six of which
19 involve the ’305 patent), including the instant action. Apart from its litigation costs in the
20 March to July time-period, it appears that Fortress paid just $8 million more to acquire
21 Finjan Holdings, Inc. than Finjan Holdings, Inc.’s cash assets.
22            In this litigation, Finjan’s damages expert opined in his expert report on the
23 “reasonable royalty” owed by ESET for alleged infringement. See D.I. 726-4, at pp. 4-5
24 (Supplemental Expert Report of Kevin Arst, dated November 20, 2019). Fortress’s
25 acquisition price not only significantly discounts the value of the ESET litigation, but
26
   1
     Finjan has provided ESET with no discovery regarding Finjan LLC’s standing to
27 continue to assert the patents-in-suit as a result of any corporate restructuring. While
   Finjan argues that ESET has not shown that Finjan LLC lacks standing, ESET has been
28 provided none of the relevant documents relating to Finjan LLC’s restructuring.
   Moreover, Finjan bears the burden of proving its right to maintain suit.
                                             1                                    17cv0183
     45635786.11
 Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40317 Page 3 of 24



 1 discounts all of Finjan’s other reported litigations, and the value of its intellectual
 2 property assets, to zero.2
 3            The actual valuations that Finjan Holdings, Inc. assigned to the ESET litigation, all
 4 of Finjan’s other pending litigations, and Finjan’s intellectual property rights and other
 5 assets, as determined by an arm’s length transaction, all likely are revealed in documents
 6 exchanged between Finjan Holdings, Inc. and Fortress to induce the acquisition. Such
 7 valuations were not publicly disclosed, but are highly relevant to determining the value of
 8 the ’305 patent and any associated royalty rate. Those documents also bear directly on
 9 Finjan’s highly-inflated damages claims for the other asserted patents-in-suit. Moreover,
10 discovery of the documents relating to the Fortress acquisition is required to establish
11 whether Finjan LLC even has standing to continue pursuing this litigation.
12            For example, a recent order in a suit brought by another subsidiary of Fortress
13 revealed that subsidiary lacked standing to maintain its patent infringement action.
14 Uniloc USA, Inc. v. Apple, Inc., No. C 18-00358 WHA, 2020 U.S. Dist. LEXIS 240994
15 (N.D. Cal. Dec. 22, 2020) (putative plaintiff lacking standing where milestone venue
16 targets missed). Moreover, counsel for Finjan LLC maintains that the parent corporation,
17 Finjan Holdings, Inc. – that consummated the sale to Fortress – “no longer exists as an
18 entity,” notwithstanding that as recently as December 9, 2020, Finjan Holdings, Inc. filed
19 a pleading in a shareholder suit pending in the Northern District of California. (Worley
20 Decl., Exs. I and J). Its corporate agent also acknowledged receipt of ESET’s subpoena
21 to Finjan Holdings, Inc. on January 4, 2021. ESET is entitled not only to valuation
22 documents regarding the value of the ESET litigation and ’305 patent, but moreover to
23 discovery regarding the chain of title to the asserted patents, and proof that Finjan LLC
24 has sufficient rights to maintain this suit.
25
26   2
    For example, in another recently resolved Finjan case, it was reported that Finjan sought
   $142 million in damages in another case, whereas the defendant, had infringement been
27 established (it was not) would have owed less than $1.8 million. See Worley Decl., Ex.
   K (D. Simpson, Finjan Fights $8.7M Fee Bid For ‘BS’ Juniper Patent War, LAW360
28 (Dec. 15, 2020), available at https://www.law360.com/articles/1338065/finjan-fights-8-
   7m-fee-bid-for-bs-juniper-patent-war).
                                            2                                      17cv0183
     45635786.11
 Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40318 Page 4 of 24



 1            B.    Requested Documents in Dispute
 2            Finjan refuses to produce valuation or case-specific documents exchanged with
 3 Fortress in response to multiple Requests for Production (RFPs), including: patent
 4 valuation documents (RFPs 222 and 226); documents referring to (a) the asserted patents
 5 (RFP 223); (b) referring to ESET (RFP 224); (c) substitution of Finjan’s counsel of
 6 record (RFP 225); (d) allocation of the acquisition (RFP 227); (e) Finjan’s
 7 communications to shareholders about the acquisition (RFP 229); (f) valuation of
 8 infringement damages for the asserted patents (RFPs 230 and 231); (g) potential
 9 invalidity or unenforceability of the ’305 patent (RFP 2323); and (h) prior art to the ’305
10 patent (RFP 2334).5 See Worley Decl., Ex. D.
11            C.    Legal Standards
12            A party asserting privilege bears the burden of establishing all elements of the
13 privilege. Ayers v. Yiu Lee, No. 14-cv-542-BGS (NLS), 2018 U.S. Dist. LEXIS 211333,
14 at *9-10 (S.D. Cal. Dec. 14, 2018).         Voluntary disclosure of privileged documents
15 constitutes waiver of the privilege, which extends to all other such communications. Id.
16 at *10-11. “‘If litigants are to have any faith in the discovery process, they must know
17 that parties cannot fail to produce highly relevant documents within their possession with
18 impunity.’” HM Elecs., Inc. v. R.F. Techs., Inc., No. 12cv2884-BAS-MDD, 2015 U.S.
19 Dist. LEXIS 104100, at *33 (S.D. Cal. Aug. 7, 2015); OEM-Tech v. Video Gaming
20 Techs., Inc., No. C 10-04368 RS, 2013 U.S. Dist. LEXIS 201318, at *17-18 (N.D. Cal.
21 Jan. 8, 2013) (same). Indeed, as the Ninth Circuit observed: “‘Litigation is not a game. It
22   3
     During the meet-and-confer process, ESET agreed to narrow RFPs 232 and 233 from
   “any of the Patents-in-Suit” to “the ’305 patent.” In view of the uncertainty that recent
23 court filings in the Northern District reveal regarding how Fortress entities retain title to
   and fund patent litigations, such narrowing now appears unduly restrictive.
24
   5
     As noted during the call with the Court, a parallel dispute has arisen regarding Finjan’s
25 responses to Interrogatory 24 (“Identify the dollar amount at which This Litigation was
   valued in connection with any discussions between Finjan, Inc. and Fortress Investment
26 Group LLC relating to the acquisition of Finjan, Inc. by Fortress Investment Group
   LLC”) and Interrogatory 25 (“Identify the dollar amount at which the ’305 patent was
27 valued in connection with any discussions between Finjan, Inc. and Fortress Investment
   Group LLC relating to the acquisition of Finjan, Inc. by Fortress Investment Group
28 LLC”). ESET submits that the interrogatory dispute is ripe for adjudication together with
   this RFP dispute.
                                              3                                    17cv0183
     45635786.11
 Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40319 Page 5 of 24



 1 is the time-honored method of seeking the truth, finding the truth, and doing justice.
 2 When a corporation and its counsel refuse to produce directly relevant information an
 3 opposing party is entitled to receive, they have abandoned these basic principles in favor
 4 of their own interests.’” Haeger v. Goodyear Tire & Rubber Co., 793 F.3d 1122, 1126
 5 n.1 (9th Cir. 2015).
 6            D.       Finjan’s Defective Privilege Logs
 7            On December 30, 2020, Finjan provided a privilege log listing 24 documents.
 8 Among its numerous deficiencies, the log failed to identify all senders and recipients,
 9 their positions and employers, and whether any of the addressees were attorneys. See
10 Worley Decl., Ex. E (under seal). ESET requested that Finjan provide an amended log
11 on December 31 remedying those deficiencies.               See Worley Decl., Ex. F; see also
12 Jumping Turtle Bar & Grill v. City of San Marcos, No. 10-cv-00270-IEG (BGS), 2010
13 U.S. Dist. LEXIS 119390, at *13 (S.D. Cal. Nov. 10, 2010) (requiring an amended
14 privilege log be served “that includes all the recipients of the communications and
15 provides the position held by each person identified in the privilege log”). Finjan agreed
16 to do so, but its replacement privilege log suffers many of the same deficiencies (see, e.g.,
17 documents 2317, 2318, 2320, 2321, 2324, 2325, 2326, 2327, 2328 each of which identify
18 the author as “                             ”). See Worley Decl., Ex. G (under seal). The new
19 log raised as many questions as it purported to answer. For example, the “From” entry of
20 document 2319 originally stated “
21                                        ,” (emphasis added) whereas the revised entry states
22 merely “                                  .” Id. Likewise, the “From” entry of document 2314
23 originally stated “
24                 ,” (emphasis added) but the revised entry now identifies only “
25                  ,” who                                                                 . Id.
26 Moreover, while Ms. Mar-Spinola is an attorney, she also participates in competitive
27 decision-making within Finjan LLC, and as such her appearance on communications
28 exchanged outside of Finjan refutes any claim that such communications are privileged.

                                                   4                                 17cv0183
     45635786.11
 Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40320 Page 6 of 24



 1            The revised privilege log also fails to identify (other than Ms. Mar-Spinola) any
 2 attorneys, and if so, whom they represent. See Skyline Wesleyan Church v. California
 3 Dep't of Managed Health Care, 322 F.R.D. 571, 584 (S.D. Cal. 2017) (setting forth
 4 criteria for a sufficient privilege log); Jumping Turtle Bar & Grill, 2010 U.S. Dist.
 5 LEXIS 119390, at *13. Accordingly, ESET requests that all entries on the log be
 6 reviewed by the Court in camera to assess which, if any, properly may be withheld from
 7 production. In addition, as described below, ESET contends that any privilege that could
 8 have existed was waived when the documents were shared between Finjan, Fortress, and
 9 many other entities during the acquisition negotiations, as set forth below.
10            E.    The Requested Documents in Dispute Are Relevant
11            ESET’s requests for valuation documents6 are highly relevant to the issue of a
12 reasonable royalty. Integra Lifesciences I, Ltd. v. Merck KGaA, 331 F.3d 860, 871 (Fed.
13 Cir. 2003) (purchase price should have been considered as a factor that would have
14 considerably reduced the value of a hypothetical license), rev’d on other grounds, 545
15 U.S. 193 (2005); Uniloc USA, Inc. v. Apple Inc., No. 19-cv-01692-EJD (VKD), 2020
16 U.S. Dist. LEXIS 137077, at *6 (N.D. Cal. July 30, 2020) (“The price paid to acquire all
17 rights to a patent may be considered in assessing a reasonable royalty for a hypothetical
18 license to the patent.”); Fresenius Med. Care Holding, Inc. v. Baxter Int’l, Inc., 224
19 F.R.D. 644, 653 (N.D. Cal. 2004) (“The amount paid to acquire a company with desired
20 patents, and the amount of the acquisition amount allotted to a particular patent is
21 relevant to the establishment of a reasonable royalty.”).
22            Documents regarding ESET7 shared between Fortress and Finjan, including
23 whether to replace counsel after the ESET mistrial, may relate to any or all aspects of this
24 action, and therefore are also relevant.
25            Finjan’s shareholder communications8 are also relevant, because they may provide
26 an overview of Finjan’s assessment of the transaction and contractual issues that
27
     6
         See, e.g., RFP 222, RFP 223, RFP 226, RFP 227, RFP 230, and RFP 231.
28   7
         See, e.g., RFP 224.
     8
         See, e.g., RFP 229.
                                               5                                    17cv0183
     45635786.11
 Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40321 Page 7 of 24



 1 potentially affect Plaintiff’s standing in this action, and the valuation that Finjan
 2 Holdings, Inc. attributed to this litigation and Finjan’s damages claims.
 3            Finally, because validity and enforceability of the ’305 patent are directly at issue
 4 in this action, documents relating to these topics,9 and especially communications to
 5 Fortress regarding the ex parte reexamination results finding most of the claims of the
 6 ’305 patent invalid over prior art are highly relevant. See Worley Decl., Ex. H.
 7            F.    The Requested Documents in Dispute Are Not Privileged
 8            Finjan bears the burden of establishing privilege over the withheld documents. See
 9 Skyline Wesleyan Church, 322 F.R.D. at 583-584.                Finjan’s defective replacement
10 privilege log fails to permit an assessment of Finjan’s privilege assertions because, at a
11 minimum, it fails to identify which individuals are attorneys or all the recipients of the
12 documents. See id.; Jumping Turtle Bar & Grill, 2010 U.S. Dist. LEXIS 119390, at *13.
13 Accordingly, Finjan has not met its burden of establishing privilege.
14            G.    Any Privilege That May Have Existed Was Waived
15            According to Finjan’s privilege log, 23 of the 24 documents are dated prior to
16 Fortress’s July 24, 2020 acquisition of Finjan Holdings, with some dated as early as
17 2018. See Worley Decl., Ex. G. Documents shared between parties involved in an
18 arm’s-length transaction lose any privilege that was previously attached. See Fresenius
19 Med. Care Holding, 224 F.R.D. at 654 n.3 (a party may not claim attorney client
20 privilege for communications made while involved in arm’s-length negotiations); Nidec
21 Corp. v. Victor Co., 249 F.R.D. 575, 578 (N.D. Cal. 2007) (attorney-client privilege and
22 work product protection are lost when the information is communicated to a third party);
23 Ayers, 2018 U.S. Dist. LEXIS 211333, at *10-11. Because Finjan shared documents with
24 Fortress during the arm’s-length transaction of the acquisition, those documents lost any
25 privilege that may have existed. Moreover, Finjan shared many documents regarding the
26 valuations of its pending litigations with 50 other entities, only 11 of which were under a
27 confidentiality agreement. See Worley Decl., Ex. I at 4:1-8. Even if Finjan shared a
28
     9
         See, e.g., RFP 232 and RFP 233.
                                                  6                                    17cv0183
     45635786.11
 Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40322 Page 8 of 24



 1 specific document on its log with Fortress under a confidentiality agreement, if Finjan
 2 also shared that same document with any of the other 39 entities not subject to a
 3 confidentiality agreement, that document should be produced.10
 4            While an exception to the general waiver rule exists for participants in a common
 5 litigation defense or individuals with a community of interest, those criteria are not met
 6 here.11 Nidec, 249 F.R.D. at 578. A threshold requirement is that, “the parties must have
 7 ‘a common legal, as opposed to commercial, interest.’” Id. at 579; see also Hewlett-
 8 Packard Co. v. Bausch & Lomb, Inc., 115 F.R.D. 308, 310 (N.D. Cal. 1987) (common
 9 legal interest existed due to anticipated joint litigation). Here, no common legal interest
10 existed, nor exists today. See D.I. 835 at 2 (Finjan. Inc.’s Notice of Motion and Motion
11 to Amend Caption, noting that neither Finjan Holdings nor Fortress are a party in this
12 case).          Additionally, “[t]he joint defense exception requires some evidence of an
13 agreement to share information for the specific purpose of coordinating a common legal
14 defense.” Ayers, 2018 U.S. Dist. LEXIS 211333, at *12-13. Indeed, even taking Finjan’s
15 privilege log at face value, the log shows that the parties did not establish a common
16 interest agreement until August 2020, which is after the acquisition. See Worley Decl.,
17 Ex. G, Doc. No. 2323. Thus, the common interest exception does not apply to the other
18 23 documents that were exchanged prior to that time. Moreover, the circulation of likely
19 hundreds of similar documents with Finjan’s 50+ other hoped-for suitors (not listed on
20 Finjan’s log) surely eviscerates any privilege claim. The common interest agreement
21 itself was negotiated at arm’s-length and should be discoverable to determine the breadth
22 of any actual common interest that allegedly applies to the remaining documents.
23            The communications between Finjan Holdings and Fortress relate to an arm’s-
24 length commercial transaction, in which the parties had opposing interests, and were not
25 undertaken in furtherance of a joint litigation defense. To the extent Finjan exchanged
26   10
       While a confidentiality agreement does not establish a joint privilege, freely circulating
     documents without even such a minimal restriction obliterates any claim to privilege.
27
   11
      Because the common interest exception “is an anti-waiver exception, it comes into play
28 only if the communication at issue is privileged in the first instance.” Nidec, 249 F.R.D.
   at 578.
                                             7                                     17cv0183
     45635786.11
 Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40323 Page 9 of 24



 1 the documents with Fortress with the purpose of inducing acquisition, that exchange was
 2 not seeking legal advice, but instead a business transaction. See Nidec, 249 F.R.D. at
 3 579-580 (common interest doctrine did not apply, noting “Defendants provided the
 4 litigation abstract in order to facilitate the [third party’s] fund’s and other potential
 5 bidders’ commercial decision whether to buy the majority share in JVC. Thus, it was
 6 designed to further not a joint defense in this litigation, but to further a commercial
 7 transaction in which the parties, if anything, have opposing interests.”) (emphasis
 8 added); Pac. Pictures Corp. v. United States Dist. Court, 679 F.3d 1121, 1129 (9th Cir.
 9 2012) (“a shared desire to see the same outcome in a legal matter is insufficient to bring a
10 communication between two parties within [the common interest] exception”);
11 Genentech, Inc. v. Trs. of the Univ. of Pa., No. C 10-2037 PSG, 2011 U.S. Dist. LEXIS
12 123302, at *10 (N.D. Cal. Oct. 24, 2011) (no common interest when the communications
13 relate “to business prospects and strategy”). Finjan has no colorable basis for claiming
14 privilege over such valuation documents.
15            Finjan’s efforts to preclude discovery in its litigation against SonicWall proved
16 equally futile. There, Finjan previously had shared documents with Cisco, a third party,
17 and then attempted to shield those documents from discovery by asserting the same
18 common interest doctrine that it raises here. See Finjan, Inc. v. SonicWall, Inc., No. 17-
19 cv-04467-BLF (VKD), 2020 U.S. Dist. LEXIS 128725 (N.D. Cal. July 7, 2020). The
20 Northern District rejected Finjan’s arguments, finding that Finjan “waived any attorney-
21 client privilege it may have had with respect to the disputed materials by voluntarily
22 disclosing them to Cisco.” In ordering that the requested documents be produced, the
23 Court noted that “Cisco’s investment in Finjan and its status as a board observer, with or
24 without an obligation of confidentiality, did not create a common legal interest between
25 Cisco and Finjan.” Id. at *11-13. The same reasoning applies here.
26            Finjan lacks any colorable claim of privilege, it should be ordered to disclose the
27 24 responsive documents identified on its privilege log, or in the alternative, at least
28 submit them for in camera inspection.

                                                 8                                    17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40324 Page 10 of 24



 1            H.    ESET’s Response to Finjan’s Statement
 2            Finjan’s Privilege Claims: Finjan admits it has the burden of establishing privilege.
 3 Its defective privilege log (as set forth above) does not meet Finjan’s burden. Finjan also
 4 argues that “many” documents are subject to work product protection, but provides no
 5 declaration(s) in support of that claim. Finjan makes no showing to establish work
 6 product privilege. See Ayers, 2018 U.S. Dist. LEXIS 211333, at *24. Moreover, any
 7 alleged privilege was lost when those documents were disclosed to Fortress (and others
 8 not under NDA) in adversarial arm’s-length negotiations.
 9            Finjan’s Cases Are Readily Distinguished: Finjan’s broad reading of Hewlett-
10 Packard has been repeatedly rejected. Nidec, 249 F.R.D. at 579-580 (analyzing Hewlett-
11 Packard); 10x Genomics, Inc. v. Celsee, Inc., No. 19-862-CFC, 2020 U.S. Dist. LEXIS
12 227544, at *10 (D. Del. Dec. 4, 2020) (rejecting Hewlett-Packard and finding “the vast
13 majority of the courts that have been asked to follow Hewlett-Packard have declined to
14 do so”). Finjan’s other case citations fare no better, as they involved the concern of
15 collaborating parties that a third party might initiate an infringement suit. Hewlett-
16 Packard, 115 F.R.D. at 310 (“quite likely” the negotiating parties would be sued for
17 patent infringement); Movril Tech., LLC v. Ablation Frontiers, Inc., No. 10-CV-2088-
18 BEN (BGS), 2012 U.S. Dist. LEXIS 30815, at *9 (S.D. Cal. Mar. 8, 2012) (same);
19 Britesmile, Inc. v. Discus Dental, Inc., No. C 02-3220 JSW (JL), 2004 U.S. Dist. LEXIS
20 20023, at *3 (N.D. Cal. Aug. 10, 2004) (same).              Here, Finjan has not shown any
21 likelihood that Finjan Holdings, Inc. or Fortress would require a joint litigation defense.
22            Regents is distinguishable because a common legal interest arose where the parties
23 collaborated to prosecute patents together. In re Regents of the Univ. of Cal., 101 F.3d
24 1386, 1388-90 (Fed. Cir. 1996).           No such collaboration occurred here, where the
25 acquisition involved arm’s-length negotiations.           And Cavallaro relied on Hewlett-
26 Packard and First Circuit privilege law. Cavallaro v. United States, 153 F. Supp. 2d 52
27 (D. Mass. 2001). It also rejected a privilege claim where only one party was represented
28 by counsel. Id. at 62. That is the case with many documents on Finjan’s log.

                                                  9                                    17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40325 Page 11 of 24



 1            Non-Disclosure Agreement (NDA) and Common Interest Agreement (CIA):
 2 Finjan identifies Document No. 2322 as the NDA and Document No. 2323 as the CIA.
 3 That argument was considered and soundly rejected in SonicWall. SonicWall, 2020 U.S.
 4 Dist. LEXIS 128725, at *11-12 (Cisco’s investment in Finjan did not create a common
 5 legal interest; any privilege was waived when “Finjan voluntarily disclosed the disputed
 6 materials to a third-party investor”). As in SonicWall, Finjan Holdings, Inc. and Fortress
 7 had a common commercial interest, not a common legal interest.
 8            Discovery Limitations: Finjan takes the myopic view that ESET should not be
 9 permitted to discover information beyond the ’305 patent. Yet “a party generally may
10 not redact or withhold from production irrelevant portions of documents that also contain
11 relevant and responsive information.” SonicWall, 2020 U.S. Dist. LEXIS 128725, at *9-
12 10. Even absent the acquisition – which provides an independent basis for discovery of
13 the Fortress deal documents as they relate to the issue of standing – Finjan cannot shield
14 its patent portfolio documents from discovery just because they extend beyond the ’305
15 patent.12
16            Finjan also argues that ESET’s damages expert has the valuation numbers he needs
17 to evaluate reasonable royalty damages for the asserted patents. From the outset of this
18 case, ESET has maintained that Finjan’s infringement case is baseless. ESET is entitled
19 to review what Finjan actually told Fortress about the value of this case. As discussed
20 above, the Fortress acquisition valuation assumed zero value for many of Finjan’s
21 pending litigations, including several cases asserting the ’305 patent. Whether this case
22 was one of the cases that Finjan assigned zero value in its discussions with Fortress, as
23 was well on its way towards being established prior to the March 2020 mistrial, is highly
24 relevant to Finjan’s damages claims.
25            ESET requests that the documents listed in Finjan’s privilege log, as well as those
26 not listed but provided to other suitors, be produced or subjected to in camera review.
27   12
      If the Court concludes that valuation documents not related to the ’305 patent are
   beyond the scope of the current discovery, ESET requests that an additional discovery
28 period be ordered that will enable ESET to take fulsome discovery of the Fortress
   transaction sufficiently to assess whether Finjan LLC even retained standing to sue.
                                              10                                   17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40326 Page 12 of 24



 1 II.        FINJAN’S STATEMENT
 2 A.         INTRODUCTION
 3            Plaintiff Finjan LLC (“Finjan”) opposes Defendants ESET, LLC and ESET SPOL.
 4 S.R.O.’s (“ESET”) Motion to Compel Discovery. ESET’s discovery requests go beyond
 5 the scope of the Court’s order permitting additional discovery limited to the ’305 Patent,
 6 and instead seek production of irrelevant documents and communications regarding
 7 Finjan’s whole patent portfolio, Finjan’s former counsel, and ESET generally. ESET’s
 8 broad requests impose a burden not “proportional to the needs of the case” or authorized
 9 by this Court’s order limiting additional fact discovery to the ’305 Patent for this phase of
10 the case. See D.I. 832.
11            Even if ESET’s requests were within the scope of allowable discovery—they are
12 not—the requests are directed to information protected from discovery by the attorney
13 client privilege, the work product doctrine, and/or the common interest protection. The
14 requests seek documents and communications exchanged between Finjan and Fortress
15 Investment Group LLC, which ultimately acquired Finjan. But those communications
16 included attorney-client communications and attorney work product reflecting attorneys’
17 mental impressions and analysis, and those exchanges were made subject to non-
18 disclosure and common interest agreements that expressly included provisions preserving
19 these protections.
20            Accordingly, Finjan respectfully requests the Court deny ESET’s motion to compel
21 production of irrelevant discovery that do not expressly deal with the ’305 Patent and that
22 are protected by privilege.
23 B.         PROCEDURAL BACKGROUND
24            On October 26, 2020, ESET served its Seventh Set of Requests for Production of
25 Documents Nos. 222-236 (“RFPs”). ESET requested, among other things:
26            All communication between Finjan, Inc. or Finjan Holdings, Inc. and
              Fortress Investment Group LLC regarding any valuation of the Patents-in-
27            Suit or the Finjan patent portfolio as a whole (RFP 222);
28            All Documents provided to Fortress Investment Group LLC prior to the
              acquisition of Finjan referring or relating to substituting Kramer Levin as
                                                 11                                  17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40327 Page 13 of 24



 1            counsel of record in any Finjan Litigation, including this litigation (RFP
              225);
 2
              All communications between Finjan and any of its shareholders regarding
 3            the acquisition of Finjan by Fortress Investment Group LLC (RFP 229), and
 4            All communications between Finjan, Inc. or Finjan Holdings, Inc. and
              Fortress Investment Group LLC regarding any prior art to any of the
 5            Patents-in-Suit (RFP 233).
 6
              On November 25, 2020, Finjan objected to these requests (and others in the same
 7
     set) because they seek information unrelated to the ’305 Patent, and therefore go beyond
 8
     the discovery authorized by the Court for this phase.13 See Amon Decl., Exh. A at 10-13,
 9
     15-19; see also D.I. 832. Finjan also objected to the requests as seeking documents and
10
     information protected from discovery by the attorney client-privilege, and the attorney
11
     work product and common interest protections. For requests 222-27 and 229-33,14 Finjan
12
     stated it would not produce documents.
13
              The parties raised the discovery dispute with the Court and on December 23, 2020,
14
     the Court ordered the parties to file a joint motion addressing relevancy, attorney-client
15
     privilege, the work product doctrine, the common interest doctrine, and scope. D.I. 841.
16
     The Court’s order provided that “the only discovery the parties are currently permitted to
17
     pursue is discovery regarding the ’305 Patent.” Id. at 1. The Court further ordered
18
     Finjan to provide a privilege log, which Finjan served on ESET on December 30, and
19
     revised on December 31. See Declaration of Regis C. Worley, Jr. in Support of Joint
20
     Statement (“Worley Decl.”), Exh. G .
21
     C.       FACTUAL BACKGROUND
22
              In August 2018, Fortress Investment Group (“Fortress”) began the due diligence
23
     process for its eventual acquisition of Finjan. As part of that process, Finjan and Fortress
24
     executed a non-disclosure agreement (“NDA”) and a common interest agreement
25
     (“CIA”), which contemplated the exchange of privileged and attorney work product
26
     information while ensuring the confidentiality of that information. See Worley Decl.,
27
   13
      Exhibits additional to ESET’s are attached to the Declaration of Michael A. Amon
28 (“Amon Decl.”) in Support of Joint Statement filed contemporaneously herewith.
   14
      RFP Nos. 228 and 234-236 are not in dispute in this motion.
                                             12                                   17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40328 Page 14 of 24



 1 Exh. G at Document Nos. 2322-23. The 2018 NDA was drafted to protect Finjan’s
 2 privileged and protected information.
 3
 4
                                            15
 5                                               The 2018 NDA included
 6
 7
 8 Id.
                              16
 9
10            All of this was undertaken to protect Finjan’s and Fortress’s common legal
11 interest—which includes understanding and protecting the scope of Finjan’s intellectual
12 property rights and its litigation strategy. In furtherance of this common interest, and
13 under the protections of the NDA and CIA, Finjan and Fortress shared confidential and
14 privileged communications regarding the scope of Finjan’s intellectual property rights,
15 among other things. This included privileged information regarding Finjan’s active
16 litigation, projections for damages from patent litigation, projections from licensing, and
17 other attorney analysis. See, e.g., Worley Decl., Exh. G at Doc. Nos. 2313-14; -17-18, -
18 20. The communications and shared documents included opinions from Finjan’s counsel
19 regarding these subjects for many defendants and potential licensees. See, e.g., id. at
20 Doc. No. 2321. In the months leading up to the closing of the acquisition, Finjan and
21 Fortress also exchanged correspondence discussing and attaching drafts of the merger
22 agreement. See, e.g., id. at Doc. Nos. 2306, -11. All of these contain privileged attorney-
23 client communications and protected attorney work product.
24 D.         LEGAL STANDARDS
25            1.    Proportionality and Scope of Discovery
26   15
      The description of these documents is not intended to act as a waiver of the NDA and
   CIA, which are listed on Finjan’s December 30, 2020 privilege log. It is merely to
27 explain the steps Finjan and Fortress undertook to maintain the confidentiality of
   information exchanged and th                                  ege and work product.
28 16 ESET fails to reference the                                  on Finjan’s privilege log.
   See Decl. of Michael Amon, E
                                             13                                     17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40329 Page 15 of 24



 1            “Parties may obtain discovery regarding any nonprivileged matter that is relevant
 2 to any party’s claim or defense and proportional to the needs of the case . . . .” Fed. R.
 3 Civ. P. 26(b)(1) (emphasis added). However, a court “must limit the frequency or extent
 4 of discovery . . . if it determines that (i) the discovery sought is unreasonably cumulative
 5 or duplicative . . . ; (ii) the party seeking discovery has had ample opportunity to obtain
 6 the information by discovery in the action; or (iii) the proposed discovery is outside the
 7 scope permitted by Fed. R. Civ. P. 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C). Courts may
 8 also limit discovery where it is not proportional to the needs of the case. See eMove, Inc.
 9 v. U-Haul Int’l, Inc., 2018 WL 6588522, at *2 (S.D. Cal. Apr. 11, 2018).
10            2.    Attorney-Client Privilege and Work Product Doctrine
11            The attorney-client privilege protects confidential communications between a
12 client and his or her attorney for the purposes of obtaining legal advice. In re Grand Jury
13 Investigation, 974 F.2d 1068, 1070 (9th Cir. 1992). The party asserting the attorney-
14 client privilege has the burden of establishing its existence. Id. at 1070-71. The party
15 must show: “(1) Where legal advice of any kind is sought (2) from a professional legal
16 adviser in his capacity as such, (3) the communications relating to that purpose, (4) made
17 in confidence, (5) by the client, (6) are at his instance permanently protected (7) from
18 disclosure by himself or by the legal adviser, (8) unless the protection be waived.” Id. at
19 1071 n.2 (citation omitted).
20            Separately, the work product doctrine protects from discovery materials that are
21 prepared by or for a party or its representative in anticipation of litigation. Fed. R. Civ. P.
22 26(b)(3). The doctrine provides qualified protection against discovery of the legal
23 strategies and mental impressions of a party’s attorney. Upjohn Co. v. U.S., 449 U.S.
24 383, 390-91 (1981); Hickman v. Taylor, 329 U.S. 495, 508-10 (1947). Work product
25 “protection is waived where disclosure of the otherwise privileged documents is made to
26 a third party, and that disclosure enables an adversary to gain access to the information.”
27 United States v. Bergonzi, 216 F.R.D. 487, 497 (N.D. Cal. 2003).
28            3.    The Common-Interest Doctrine

                                                14                                    17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40330 Page 16 of 24



 1            The common legal interest doctrine is an exception to the rule on waiver of
 2 privilege and work product where communications are disclosed to third parties. Morvil
 3 Tech., LLC v. Ablation Frontiers, Inc., 2012 WL 760603, at *1-2 (S.D. Cal. Mar. 8,
 4 2012). The common interest protection applies when “(1) the communication is made by
 5 separate parties in the course of a matter of common [legal] interest; (2) the
 6 communication is designed to further that effort; and (3) the privilege has not been
 7 waived.” Morvil, 2012 WL 760603 at *2 (citing Bergonzi, 216 F.R.D. at 495). “[T]he
 8 protection of the privilege under the community of interest rationale . . . is not limited to
 9 joint litigation preparation efforts. It is applicable whenever parties with common
10 interests join forces for the purpose of obtaining more effective legal assistance.” Id.
11 (citing Nidec Corp. v. Victor Co. of Japan, 249 F.R.D. 575, 578 (N.D. Cal. 2007)).
12            Joint anticipated litigation has been held to be a common legal interest among
13 buyer and seller of intellectual property. See, e.g., Hewlett-Packard v. Bausch & Lomb,
14 Inc., 115 F.R.D. 308 (N.D. Cal. 1987) (holding the common interest privilege protected
15 Defendant from producing a lawyer’s patent opinion letter it had previously shared with a
16 prospective buyer of one of its businesses). Moreover, parties may have both common
17 commercial and legal interests, such as when the parties are discussing a merger or
18 negotiating for a patent license. See, e.g., In re Regents of Univ. of California, 101 F.3d
19 1386, 1390-91 (Fed. Cir. 1996).
20 E.         ARGUMENT
21            ESET’s discovery requests violate the Court’s order limiting discovery to the’305
22 Patent, and thus, are not proportional to the needs of the case. For example, RFP 222
23 seeks documents and information about the “valuation of the Patents-in-Suit or the Finjan
24 portfolio as a whole,” not solely about the ’305 Patent. RFP 225 seeks documents and
25 information about “substituting Kramer Levin as counsel” in this and other cases. And,
26 RFP 229 seeks “[a]ll Communications between Finjan and any of its shareholders
27 regarding the acquisition of Finjan by Fortress.” All of these requests violate the Court’s
28 order limiting “discovery” to the ’305 Patent. D.I. 841 at 1 (“The only discovery the

                                                15                                    17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40331 Page 17 of 24



 1 parties are currently permitted to pursue is discovery regarding the ’305 Patent.”). In
 2 contrast to these broad requests, ESET has objected to Finjan’s document requests, taking
 3 the position that “Discovery is open only as to the ’305 patent.” See Amon Decl., Exh. B
 4 (ESET’s Response to Finjan’s RFP Nos. 203-15) at 5, ¶ 19.
 5            ESET contends Finjan’s pre-acquisition documents are relevant to determining the
 6 value of the ’305 Patent and any associated royalty. However, ESET’s damages expert
 7 has the information ESET argues is needed to calculate a reasonable royalty—Finjan’s
 8 actual purchase price and related documents, which are publicly available. See D.I. 840-
 9 4 (Finjan Holdings March 31, 2020 10-Q) at Ex. B. ESET fails to explain why pre-
10 acquisition documents are relevant to this inquiry when it may account for the actual
11 purchase price (of $43.9 million noted above) in its valuation of a hypothetical license.
12 Further, Finjan’s cited authority identifies as relevant the actual purchase price in
13 analyzing a hypothetical negotiation, not the pre-acquisition negotiations, valuations or
14 purchase price allocations it now seeks. See Integra Lifesciences I, Ltd. v. Merck KGaA,
15 331 F.3d 860, 871 (Fed. Cir. 2003), vacated on other grounds, 545 U.S. 193 (2005)
16 (holding an actual sale for $20 million in 1996 of the patent rights at issue in the
17 hypothetical negotiation was relevant to calculating a reasonable royalty). Indeed, ESET
18 cites no case in which the pre-acquisitions negotiations, valuations, or purchase price
19 allocations were relevant to calculating a reasonable royalty.
20            Stretching to find relevance, ESET speculates regarding a possible standing issue
21 that it claims may have surfaced from Finjan’s change in entity status. Yet to date, ESET
22 has failed to provide a legal or factual basis to challenge Finjan LLC’s standing to sue, or
23 to question the chain of title to Finjan’s intellectual property. Indeed, ESET failed to
24 raise this possible standing argument in opposing Finjan’s motion to amend the caption,
25 which the Court has now granted. See D.I. 840; D.I. 846. Notably, Finjan’s entity
26 conversion documents are publicly available with the Delaware Secretary of State.
27 Notably, ESET’s arguments in this regard show that ESET seeks discovery beyond the
28

                                                16                                    17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40332 Page 18 of 24



 1 Court’s Order limiting current discovery to the ’305 Patent.17
 2            In addition to being irrelevant, the communications between Finjan and Fortress
 3 that occurred during Fortress’s due diligence are protected by the common interest
 4 protection. The underlying communications include advice from Finjan’s attorneys.
 5 Specifically, the documents contain opinions from Julie Mar-Spinola (in-house counsel)
 6 and/or outside counsel relating to                                         (Worley Decl., Exh.
 7 G, at Doc. No. 2313),
 8                                            (id. at Doc. Nos. 2314, -29),
 9                 (id. at Doc. Nos. 2317-18),
10                               (id. at Doc. Nos. 2319, -21, -27) and
11                                (id. at Doc. No. 2320). The documents also include
12                                    . See Worley Decl., Exh. G, at Doc. Nos. 2324-26, -28.
13 Many of these documents are also work product protected because, as noted above, they
14 include work-product done by or at the direction of counsel, prepared during or in the
15 anticipation of litigation, that reflect analysis regarding
16                           (Worley Decl., Exh. G, at Doc. Nos. 2307-10, -15);
17                 (id. at Doc. Nos. 2316);                                          (id. at Doc.
18 Nos. 2314, -20);                                                  (id. at Doc. Nos. 2317-19, -
19 21); and                                                             (id. at Doc. Nos. 2314,
20 2324-28).
21            Any exchange of these documents and information between Finjan and Fortress
22 has not waived these protections because they share a common legal interest. “The
23 weight of case law suggests that, as a general matter, privileged information disclosed
24 during a merger between two unaffiliated businesses would fall within the common
25 interest doctrine.” Cavallaro v. United States, 153 F. Supp. 2d 52, 62 (D. Mass. 2001)
26 aff’d, 284 F.3d 236 (1st Cir. 2002) (collecting cases). In the Ninth Circuit, courts have
27   17
     ESET’s reliance on Uniloc is inapposite. Uniloc USA, Inc. v. Apple, Inc., 2020 WL
   7626518, at *3 (N.D. Cal. Dec. 22, 2020). There, the district court dismissed Uniloc’s
28 case filed against Apple, holding that Uniloc lacked standing because it had relinquished
   certain patent rights to Fortress by defaulting on a financing agreement. Id.
                                              17                                   17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40333 Page 19 of 24



 1 declined to find waiver where attorney-client privileged information was disclosed to a
 2 potential merger partner and the communications related to potential, anticipated
 3 litigation. See Hewlett-Packard Co., 115 F.R.D. at 311-12. That protection has also been
 4 applied where potential merger parties sought to avoid or anticipate litigation by sharing
 5 legal opinions regarding the scope of the target’s intellectual property rights prior to
 6 completion of a merger or acquisition. Morvil, 2012 WL 760603, at *2-3 (S.D. Cal.
 7 2012); see also BriteSmile, Inc. v. Discus Dental, Inc., 2004 WL 2271589, at *2 (N.D.
 8 Cal. Aug.10, 2004) (finding “Discus and Nathoo share a common legal interest in the
 9 issue of whether the technology that Nathoo sold to Discus was patentable and whether it
10 infringed.”); Microban Sys., Inc. v. Skagit Nw. Holdings, Inc., 2016 WL 7839220, at *1
11 (W.D. Wash. Aug. 17, 2016) (finding the common interest doctrine protected documents
12 exchanged prior to an acquisition because the parties’ interests were aligned in
13 determining the value of intellectual property and whether litigation would be required to
14 secure the full value of those rights).
15            Indeed, courts have found that the common interest protection applies precisely
16 because the merging parties share a common legal interest. For example, in Regents of
17 Univ. of California, 101 F.3d at 1390, the Federal Circuit found that communications
18 between defendant and third party negotiating for exclusive license to defendant’s patents
19 were protected under the common interest exception. The Regents court held that both
20 parties “had the same interest in obtaining strong and enforceable patents,” and therefore,
21 their legal interests were aligned. Id.
22            In Morvil, this Court addressed this very issue. There, Morvil moved to compel
23 documents exchanged during a negotiation where Medtronic would “acquire all of AFI’s
24 products and related intellectual property.” 2012 WL 760603 at *1. Morvil argued the
25 documents were not covered by common interest “because they regarded business related
26 advice, not legal advice.” Id. The documents there were subject to a “strict
27 confidentiality agreement” and “constituted a shared legal analysis as to the scope of
28 AFI’s patents,” among other things. Id. at *2. Morvil argued that AFI and Medtronic did

                                                18                                    17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40334 Page 20 of 24



 1 not anticipate joint litigation, and therefore “were not intending to further a common legal
 2 interest.” Id. This Court rejected Morvil’s argument, finding a sufficient common
 3 interest existed to protect the exchange of legal analysis with privilege. Citing Regents,
 4 this Court held that Medtronic and AFI had a protectable common interest despite no
 5 impending litigation and that they had shared legal and commercial interests. Id. at *3.
 6            Here, as in Morvil, Finjan and Fortress were “contemplating the wholesale
 7 acquisition of” Finjan. As part of that acquisition, they had a common legal interest in
 8 anticipating litigation related to enforcing Finjan’s intellectual property by engaging in
 9 litigation, or through licensing. Communications addressing the scope of
10                                                                                 “certainly
11 were designed to further that interest.” Morvil, 2012 WL 760603 at *3. The
12 communications between Finjan and Fortress were in furtherance of their shared interest
13 in understanding and protecting the entire scope of Finjan’s intellectual property rights.
14 The documents and communications exchanged include attorney analysis of the
15
16                                                        . All this information was provided to
17 further their shared interests, including understanding the legal scope of the intellectual
18 property that Finjan was prosecuting, and the legal risks and opportunities attendant to
19 Fortress’s acquisition. Under those circumstances, any overlap of business interests
20 occasioned by the proposed merger “does not negate the effect of the legal interest in
21 establishing a community of interest.” Morvil, 2012 WL 760603 at *3.
22            Even absent a common legal interest, “the disclosure [of work product] to a third
23 party does not necessarily constitute a waiver.” Nidec, 249 F.R.D. at 580. Work product
24 protection is waived where disclosure of privileged documents is made to a third party,
25 and “that disclosure enables an adversary to gain access to the information.” Id. (quoting
26 omitted; emphasis added).18 At the very least, production of those communications
27   18
     ESET’s reliance on Ayers is unavailing. In Ayers, defendant provided statements
   regarding an “implied” agreement, but “provided nothing else to substantiate such an
28 agreement existed. . . .” 2018 WL 6589834, at *8 (S.D. Cal. Dec. 14, 2018). Here, the
   protection is established by an executed NDA and CIA listed on Finjan’s privilege log.
                                             19                                   17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40335 Page 21 of 24



 1 relaying work-product protected materials should not be compelled, as the very purpose
 2 of the protection is to prevent mental impressions and strategies from falling into the
 3 hands of Finjan’s adversary—in this case, ESET. Indeed, a NDA and CIA expressly
 4 sought to protect the exchanged information from Finjan’s adversaries, including ESET.
 5 Thus, there has been no waiver.
 6            Finally, ESET’s reliance on Finjan v. SonicWall is unavailing. 2020 WL 4192285,
 7 at *5 (N.D. Cal. July 7, 2020). In SonicWall, the court found that the information at issue
 8 was protected as attorney work product, but the protection had been waived because
 9 Finjan failed to show that there was a NDA or that Finjan had otherwise taken steps to
10 ensure the material’s confidentiality when presented to its board members, which
11 included a Cisco employee. Id. Unlike SonicWall, here, the documents described in
12 Finjan’s privilege log were provided only to those parties subject to a NDA or owing
13 fiduciary and confidentiality duties to the parties to the acquisition. Thus, ESET’s
14 contention that Finjan shared its confidential information described on the privilege log,
15 with “50+” entities has no support.
16            To the extent the Court has doubt regarding the application of the common interest
17 protection, Finjan respectfully requests the Court conduct an in camera review to
18 determine that ESET’s requests are beyond the scope of the Court’s discovery order, and
19 seek documents covered by the attorney-client privilege, work product, and common
20 interest protections. See Morvil, 2012 WL 760603, at *1.
21 F.         CONCLUSION
22            For the reasons given, Plaintiff respectfully requests that the Court deny ESET’s
23 motion.
24
25
26
27
28
     See Worley Decl. Exh. G at Doc. Nos. 2322-23.
                                            20                                         17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40336 Page 22 of 24



1 Dated: January 6, 2021              Respectfully submitted,
2                                     EVERSHEDS SUTHERLAND (US) LLP
3
4
5                                     /s/ Nicola A. Pisano
                                      NICOLA A. PISANO, CA Bar No. 151282
6                                         NicolaPisano@eversheds-sutherland.com
                                      JOSE L. PATIÑO, CA Bar No. 149568
7                                         JosePatino@eversheds-sutherland.com
                                      JUSTIN E. GRAY, CA Bar No. 282452
8                                         JustinGray@eversheds-sutherland.com
9                                     SCOTT A. PENNER, CA Bar No. 253716
                                          ScottPenner@eversheds-sutherland.com
10                                    12255 EL CAMINO REAL, SUITE 100
                                      SAN DIEGO, CALIFORNIA 92130
11                                    TELEPHONE:         858.252.6502
12                                    FACSIMILE:         858.252.6503

13                                    Attorneys for Defendants & Counter-Plaintiffs
                                      ESET, LLC and ESET, SPOL. S.R.O.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        21                                  17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40337 Page 23 of 24



1 DATED: January 6, 2021             Respectfully submitted,
2
                                     FISH & RICHARDSON P.C.
3
4                                     /s/ Michael A. Amon
                                     Juanita Brooks (SBN 75934)
5                                      brooks@fr.com
                                     Roger A. Denning (SBN 228998)
6                                      denning@fr.com
7                                    Jason W. Wolff (SBN 215819)
                                       wolff@fr.com
8                                    Michael A. Amon (SBN 226221)
                                       amon@fr.com
9                                    12860 El Camino Real, Suite 400
                                     San Diego, CA 92130
10                                   Telephone: (858) 678-5070
11                                   Facsimile: (858) 678-5099
12                                   Attorneys for Plaintiff
13                                   FINJAN LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        22                               17cv0183
     45635786.11
Case 3:17-cv-00183-CAB-BGS Document 849 Filed 01/06/21 PageID.40338 Page 24 of 24



1                                        CERTIFICATION
2             Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
3 and Procedures Manual, I hereby certify that authorization for the electronic signature of
4 any other signatory to this document has been obtained.
5 Executed on January 6, 2021.
6                                            /s/ Nicola A. Pisano
                                             NICOLA A. PISANO, CA Bar No. 151282
7                                            NicolaPisano@eversheds-sutherland.com
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               23                                   17cv0183
     45635786.11
